DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2020 has been entered.
Status Identifier
Claim Number(s)
Currently Amended
1
New
17-19
Withdrawn
6-13, 15-16
Cancelled
2-5, 14



In the reply filed 11/15/2020, instant claims had the status identifiers as listed above.
Newly submitted claims 18-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
In the instant reply, claims 18-19 were added and are directed to a copper alloy trolley wire. Examiner notes that Applicant had selected without traverse Group I, claim(s) 1-5, drawn to a copper alloy in the Response to Election / Restriction Filed on 11/11/2019. This meant that the claims 6-12 that were withdrawn of which Group IV, claims 9-11, were directed to a copper alloy trolley wire. Therefore, newly added claims are directed to an invention that is independent or distinct since a) the original election was for a copper alloy and b) the new claims or the withdrawn claims directed to “copper alloy trolley wire” is a final product that would constitute the intermediate product of the copper alloy. In other words, Applicant elected without traverse the intermediate product for prosecution on the merits and not the final product. Examiner notes 
Although the instant application a 371/national stage application, it is noted that distinctness is proven for claims in the intermediate product- final product relationship if the intermediate product is useful to make other than the final product, and they are patentably distinct. In the instant case, the intermediate product is deemed to be useful as copper alloy sheets and tubes and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. Moreover, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). b) The prior art applicable to one invention would not likely be applicable to another invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-19  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 6-13 and 15-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2019. In addition, claims 18-19 are withdrawn as stated above
Therefore, Claims 1 and 17 remain for examination and are addressed in the instant office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 17, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “balance containing” and “optionally further containing” with respect to the composition, and the claim also recites "consisting of" with respect to the composition of the alloy which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the instant case, the recitation of the narrow transitional term “consisting of” and the broad term “containing” with respect to the composition makes it unclear to determine the metes and bounds of the patent protection desired since the term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps while he transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim, thereby making it  MPEP § 2111.03. For the sake of examination of claims (in applying prior art), instant claims are provided the broadest reasonable interpretation with the composition being open-ended due to the recitation of the broader term “containing” in the instant claim.
In addition, it is noted that instant claim was amended to recite “optionally further containing one or more of 0.01 mass% or more and 0.15 mass% or less of Ni; and 0.005 mass% or more and to 0.07 mass% or less of Fe; 0.002 mass% or ,more and 0.5 mass%;or less of Zn; 0.002 mass% or more and 0.25 mass% or less of Mg; and/or 0.002 mass% or more and 0.25 mass% or less of Ag.” However, based on the original specification and the original claims, Ni and Fe are part of one group while Zn, Mg and Ag are part of another group and the two groups have completely different purpose according to the instant specification:  “In this case, Ni and Fe are included in the above-described ranges, and thus it is  possible to miniaturize precipitates containing Co and P without significantly degrading the electrical conductivity, and furthermore, the strength can be improved” “In this case, Zn, Mg, and Ag are included in the above-described ranges, and thus it is possible to fix S in the copper alloy without significantly degrading the castability and suppress S forming a solid solution in the matrix of copper, and the electrical conductivity can be improved.” (see paragraphs [0018]-[0019]. Therefore, putting all of these five elements into a single Markush group as recited in the claim results in an improper Markush group since Markush group is to recite “a list of alternatively useable members” and all of these five members recited in the instant claim are not alternatively useable members since the specification provides different purposes for them. A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22,  MPEP § 2117 I and II. In addition, Examiner provides that the Markush group is a “a closed group "consisting of" the alternative members.” While instant claim recite it as an open group due to the term “comprising”. Please see MPEP § 2117 I for proper format of Markush group/members.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

List 1
Element
Instant Claims
(mass%)
JP'379 
No. 1
(mass%)
JP'379 
Broad Range
(mass%)
Co
0.05 – 0.70
0.06
0.05 – 0.4
P
0.02 – 0.20
0.056
0.05 – 0.4
Sn
0.005 – 0.70
0.10
0.05 – 1.0
B
B: 5 ppm – 1000 ppm
-
JP'379: -
US'703: 
Ni, Fe
Zn, Mg, Ag
Claim 1: further containing one or more of
  Ni: 0.01 – 0.15
  Fe: 0.005 – 0.07  
  Zn: 0.002 – 0.5
  Mg: 0.002 – 0.25
  Ag: 0.002 – 0.25
Ni: 0.04
Zn: 0.04




Ni: 0.005 – 0.2
Zn: 0.005 – 1.0
0.07 or less total of one of more elements selected from the group consisting of Fe, Mn, Mg, Cr, Ti and Ag
Cu + 
impurities
Balance
Balance
Balance






    PNG
    media_image1.png
    522
    227
    media_image1.png
    Greyscale
Partial Table 1 of JP'379
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-255379 A of Watanabe and its English machine translation (JP'379), and further in view of US 6202703 B1 of Kuroda (US'703).
Regarding claim 1, JP'379 teaches {abstract} a copper alloy tube for a heat exchanger having a ratio of fracture pressure/tensile strength exceeding the ratio of fracture pressure/tensile strength (Pfd/σd) in a phosphorous deoxidized copper tube, and also having excellent bending workability and heat resistance. It further teaches that the copper alloy has a List 1 above. In addition, the prior art teaches its copper alloy with a composition wherein the claimed ranges of the various elements except B (Co, P, Sn, Ni, Fe, Zn, Mg, Ag, Cu) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above (abstract, [0024]-[0041]}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art JP'379 does not explicitly teach the presence of B in its composition either in the specific example or in broad ranges. In the same field of endeavor of copper alloys and their compositions and making Cu alloy tubes, US'703 teaches that {abstract, col 5:50-60, col 6:60- col 7:27 } B can added to the alloy from the “First Group Elements (P, B, Li, Pb, Sb)  All of P, B, Li, Pb and Sb are allowed to add as the deoxidation agent or as elements to improve the strength, but if total amount of these elements exceed 0.20 wt. %, the corrosion resistant improvement effect of Mn against the ant-nest type corrosion may decrease and the hot working property of the tube may decrease. Therefore, the amount to be added of each element belonging to the first group should be restricted to 0.20 wt. % or less in total.” and further teaches “Similar to P as aforementioned, also B is generally used as a deoxidation agent or as an additive to improve the strength, but the brazing property may be improved by adding together with Mn.”  “However, if the B content is less than 0.002 wt. %, sufficient improvement JP'379 and add B as suggested by US'703. Doing so would be advantageous since B can act as a deoxidation agent or as an additive to improve the strength, brazing property of the alloy.

Regarding Claim 17, it is noted that the prior art (JP'379) or (US'703) does not teach of the conductivity values associated with the alloy composition or the specific conductivity range as claimed in the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or claim 1 above) and b) the claimed and prior art products are produced by identical or substantially identical processes {Prior art – [0053]-[0062] melting, casting, hot reduction (90% or more), cooling, rolled and drawn (90% or less)}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4 of U.S. Patent No. US 10311991 B2 (US’991) in view of US 6202703 B1 of Kuroda (US'703). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a copper alloy having substantially identical composition – the claimed range overlaps or lies within the range provided the patent except for B. (see some of the claims below).
US’991 Claim 1. A high-strength and high-electrical conductivity copper alloy rolled sheet that has an alloy composition comprising: (a) 0.14 to 0.34 mass % of Co; ( b) 0.046 to 0.098 mass % of P; (c) 0.005 to 0.095 mass % of Sn; and (d) the balance including Cu and inevitable impurities, .. wherein a range of a numerical expression  1.2×[Ni]+2×[Fe]≤[Co] is satisfied even if the alloy composition includes Fe and Ni as the inevitable impurities,
US’991 Claim 4. The high-strength and high-electrical conductivity copper alloy rolled sheet according to claim 1, wherein the alloy composition further comprises at least one 
It is noted that US’991 do not teach the presence of B in the range of 5-1000 ppm. In the same field of endeavor of copper alloys, US'703 teaches that {abstract, col 5:50-60, col 6:60- col 7:20 } B can added to the alloy from the “First Group Elements (P, B, Li, Pb, Sb)  All of P, B, Li, Pb and Sb are allowed to add as the deoxidation agent or as elements to improve the strength, but if total amount of these elements exceed 0.20 wt. %, the corrosion resistant improvement effect of Mn against the ant-nest type corrosion may decrease and the hot working property of the tube may decrease. Therefore, the amount to be added of each element belonging to the first group should be restricted to 0.20 wt. % or less in total.” and further teaches “Similar to P as aforementioned, also B is generally used as a deoxidation agent or as an additive to improve the strength, but the brazing property may be improved by adding together with Mn.”  “However, if the B content is less than 0.002 wt. %, sufficient improvement effect of the brazing property can not be obtained. To obtain sufficient improvement effect of the brazing property the B content is preferably 0.005 wt. %. If the B content exceeds 0.15 wt. %, the corrosion resistant property against the ant-nest type corrosion may decrease. Therefore, the B content should be restricted to the range from 0.002 wt. % to 0.1 wt. %.” The claimed range of B lies within or overlaps the range provided by the prior art. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take Cu alloy of US’991 and add B as suggested by US'703. Doing so would be advantageous since B can act as a deoxidation agent or as an additive to improve the strength of the alloy.


Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4 of U.S. Patent No. US 9455058 B2 (US’058) in view of US 6202703 B1 of Kuroda (US'703). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a copper alloy having substantially identical composition – the claimed range overlaps or lies within the range provided the patent except for B. (see some of the claims below).
US’058 Claim 1. A high-strength and high-electrical conductivity copper alloy rolled sheet which has an alloy composition comprising 0.14 to 0.34 mass % of Co, 0.046 to 0.098 mass % of P, 0.005 to 1.4 mass % of Sn and the balance including Cu and inevitable impurities…
US’058 Claim 4. The high-strength and high-electrical conductivity copper alloy rolled sheet according to claim 1, wherein at least one of 0.002 to 0.2 mass % of Al, 0.002 to 0.6 mass % of Zn, 0.002 to 0.6 mass % of Ag, 0.002 to 0.2 mass % of Mg and 0.001 to 0.1 mass % of Zr is further contained.
It is noted that US’058 do not teach the presence of B in the range of 5-1000 ppm. In the same field of endeavor of copper alloys, US'703 teaches that {abstract, col 5:50-60, col 6:60- col 7:20 } B can added to the alloy from the “First Group Elements (P, B, Li, Pb, Sb)  All of P, B, Li, Pb and Sb are allowed to add as the deoxidation agent or as elements to improve the strength, but if total amount of these elements exceed 0.20 wt. %, the corrosion resistant improvement effect of Mn against the ant-nest type corrosion may decrease and the hot working property of the tube may decrease. Therefore, the amount to be added of each element belonging to the first group should be restricted to 0.20 wt. % or less in total.” and further teaches “Similar to P as aforementioned, also B is generally used as a deoxidation agent or as an additive to improve the strength, but the brazing property may be improved by adding together with Mn.”  “However, if the B content is less than 0.002 wt. %, sufficient improvement effect of the brazing property can not be obtained. To obtain sufficient improvement effect of the US’058 and add B as suggested by US'703. Doing so would be advantageous since B can act as a deoxidation agent or as an additive to improve the strength of the alloy.
Claims 1 and 17 are is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-94 of U.S. Patent No. US 9303300 B2 (US’300) in view of US 6202703 B1 of Kuroda (US'703).Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a copper alloy having substantially identical composition – the claimed range overlaps or lies within the range provided the patent except for B. (see some of the claims below).
US’300 Claim 1. A high-strength and high-electrical conductivity copper alloy rolled sheet which has an alloy composition comprising 0.14 to 0.34 mass % of Co, 0.046 to 0.098 mass % of P, 0.005 to 1.4 mass % of Sn and the balance including Cu and inevitable impurities…
US’300 Claim 4. The high-strength and high-electrical conductivity copper alloy rolled sheet according to claim 1, wherein at least one of 0.002 to 0.2 mass % of Al, 0.002 to 0.6 mass % of Zn, 0.002 to 0.6 mass % of Ag, 0.002 to 0.2 mass % of Mg and 0.001 to 0.1 mass % of Zr is further contained.
It is noted that US’300 do not teach the presence of B in the range of 5-1000 ppm. In the same field of endeavor of copper alloys, US'703 teaches that {abstract, col 5:50-60, col 6:60- col 7:20 } B can added to the alloy from the “First Group Elements (P, B, Li, Pb, Sb)  All of P, B, Li, Pb and Sb are allowed to add as the deoxidation agent or as elements to improve the US’300 and add B as suggested by US'703. Doing so would be advantageous since B can act as a deoxidation agent or as an additive to improve the strength of the alloy.

Response to Arguments
Applicant's arguments filed 11/15/2020 have been fully considered but they are not persuasive. 
Regarding the arguments that the prior art JP’379 contains elements that are not explicitly recited in the instant claim due to the recitation of “consisting of”, Applicant’s arguments have been fully considered but they are not persuasive. As noted above, instant claims namely claim 1 recite both the narrow transitional term “consisting of” and the broad term “containing” with respect to the composition thereby making it unclear as to what elements are allowed to be in the recited alloy thereby making it unclear to determine the metes and bounds  MPEP § 2111.03. For the sake of examination of claims (in applying prior art), instant claims are provided the broadest reasonable interpretation with the composition being open-ended due to the recitation of the broader term “containing” in the instant claim. Therefore, the inclusion of the unrecited elements meets the claimed composition of the instant claim.
In addition, JP’379 teaches [0031] “the S content in the alloy of the present invention needs to be 0.005% or less, desirably 0.003% or less, and more desirably 0.0015% or less. S is compared from raw materials such as copper bullion and scrap, from oil adhering to scrap, and from molten casting atmosphere (charcoal / flux covering molten metal, SOx gas in furnace atmosphere, furnace material, etc.) Because it is easily taken into the molten metal, to reduce the S content to 0.005 mass% or less, the amount of low-grade Cu metal and scrap is reduced, the SOx gas in the melting atmosphere is reduced, and It is effective to select a suitable furnace material and add a small amount of an element having strong affinity for S, such as Mg and Ca, to the molten metal. Similarly for impurity elements As, Bi, Sb, Pb, Se, Te other than S, these elements also reduce the soundness of ingots, hot extruded materials and cold worked materials, and bend the pipe. Since the workability is impaired, the total content of these elements is preferably 0.0015% or less”, “O: 0.005% by mass or less” In the copper alloy tube of the present invention, when the O content exceeds 0.005% by mass, oxides of Cu and Sn are caught in the ingot, and the soundness of the ingot is obtained. And the bending workability of the manufactured pipe tends to be lowered. For this reason, it is necessary to make content of O 0.005 mass% or less. In order to further improve the bending workability, the O content is desirably 0.003% by mass or less, and more desirably 0.0015% or less. [0033] “H: 0.0002% by mass or less” When the amount of hydrogen taken into the molten metal at the time of melting 
Regarding B, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take Cu alloy of JP'379 and add B as suggested by US'703. Doing so would be advantageous since B can act as a deoxidation agent or as an additive to improve the strength, brazing property of the alloy.
Regarding the argument that the combination JP'379 and US'703 would require both Mn and B, Applicant’s arguments have been fully considered but they are not persuasive. As noted above, instant claims require an open composition rather than the argued closed transitional term (see above for explanation). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the double patenting rejections, as noted above instant claims require an open composition rather than the argued closed transitional term (see above for explanation). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733